    Case 1:19-mc-00206-LPS Document 1-1 Filed 08/23/19 Page 1 of 10 PageID #: 2



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE
__________________________________________
CITRIX SYSTEMS, INC.,                     )
                                           )
            Plaintiff,                     )
                                           )   C.A. No. ________
      v.                                  )
                                          )
AVI NETWORKS, INC.,                       )
                                          )
            Defendant                      )
                                          )

               OPENING BRIEF IN SUPPORT OF MOTION TO QUASH
             AND FOR A PROTECTIVE ORDER REGARDING CITRIX’S
            SUBPOENAS SERVED ON NON-PARTY CISCO SYSTEMS, INC.

        Pursuant to Fed. R. Civ. P. 26 and 45, non-party Cisco Systems, Inc. (“Cisco”)

respectfully moves to quash the two subpoenas served by Plaintiff Citrix Systems (“Citrix”) on

May 29, 2019 in the underlying litigation (C.A. No. 17-1843) requesting certain documents and

testimony purportedly related to its patent infringement and false advertising dispute with

Defendant Avi Networks, Inc. (“Avi”).1

        As explained below, the subpoenas request documents and testimony that are not relevant

to any issues in the underlying litigation and are beyond the scope of relevant discovery. The

few requests and topics that bear even the slightest relevance to the underlying action are

directed to documents and information that are within Avi’s—a party to the underlying

litigation—possession, custody, and control. There is no doubt that this discovery may be more

conveniently obtained from Avi, without the need to burden Cisco, which is not a party in the

underlying litigation. Accordingly, Cisco also requests that the Court enter a protective order

prohibiting Citrix from seeking further discovery from Cisco.



1
        Copies of the subpoenas are attached as Exhibits A and B, respectively.
 Case 1:19-mc-00206-LPS Document 1-1 Filed 08/23/19 Page 2 of 10 PageID #: 3



                                        BACKGROUND

       Citrix and Avi are competitors in the marketplace for cloud technology. See C.A. No.

17-1843, D.I. 21 (Amended Complaint) at ¶ 10. In December 2017, Citrix filed a complaint

alleging that its competitor Avi infringed a number of its patents and engaged in false advertising

in violation of the Lanham Act, and on June 20, 2018, Citrix filed an amended complaint

pursuing the same claims. Specifically, Citrix alleges that “Avi Networks takes steps to actively

induce infringement” of its software patents by “encouraging, advertising (including by websites

such as https://avinenetworks.com), promoting, and instructing others to use and/or how to use”

its intellectual property. Id. at ¶ 68. In particular, Citrix alleges that Avi induces infringement

among “its customers, distributors, and/or authorized resellers” through Avi’s promotion of its

“Avi Vantage Platform software,” which Citrix alleges “cannot be used but to infringe” its

patents. Id. at ¶¶ 70, 84, 99, and 114. Citrix further alleges that Avi violates the federal Lanham

Act and the Delaware Deceptive Trade Practices Act, and engages in unfair competition at

common law by claiming that its Vantage Platform is superior to Citrix’s competing offering.

Id. at ¶¶ 120-159.

       None of the allegations in the Amended Complaint mention Cisco; nor are they directed

at any specific conduct by Cisco. Cisco does not make or manufacture the accused Vantage

Platform developed by defendant Avi. Indeed, as a non-party, Cisco’s only relationship to the

underlying litigation is as one of Avi’s many customers and a reseller of Avi’s Vantage Platform.

       On May 29, 2019, Cisco was served subpoenas to produce documents and provide

testimony at a deposition.      See Exhibit A (Citrix’s Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action); Exhibit B

(Citrix’s Subpoena to Testify at a Deposition in a Civil Action). The document requests were




                                                2
 Case 1:19-mc-00206-LPS Document 1-1 Filed 08/23/19 Page 3 of 10 PageID #: 4



broadly drawn to Cisco’s use of Avi’s products and Cisco’s sale of Avi’s products to Cisco

customers. The deposition subpoena consisted of topics for testimony that mirrored Avi’s

subpoena for documents.

       Upon receiving these subpoenas, Cisco promptly contacted counsel for Citrix to

understand the basis for the subpoena and to determine why Citrix believed Cisco’s documents

and testimony were relevant to the underlying action between Citrix and Avi. Counsel for Citrix

could provide no such explanation. On June 28, 2019, Cisco served written objections to Citrix’s

document and deposition subpoenas, on the basis that Citrix’s requests and topics were unduly

burdensome, seek information within the possession of a party to the action (Avi), and seek

information beyond the scope of discovery in this matter. See Exhibit C (June 28, 2019 J. Lin

Letter to K. Reardon). In short, the requests and topics were clearly focused on discovery that

might be appropriate if Cisco had been accused of patent infringement, but have no relevance to

a litigation between Citrix and Avi. Cisco explained these issues during a telephonic meet-and-

confer on July 12, 2019, and on July 17, 2019, Citrix proposed the following supposedly

narrowed set of document requests:

       1) Documents and communications between you and Avi related to your contracting and

           use of Avi’s Vantage Platform.

       2) Documents concerning Cisco’s use of the Avi’s load balancing technology. [sic]

       3) Documents sufficient to show Cisco’s configuration for connection pooling in Avi’s

           Vantage Platform.

       4) Sales agreements related to Cisco products incorporating the Avi Vantage Platform

           technology.




                                               3
 Case 1:19-mc-00206-LPS Document 1-1 Filed 08/23/19 Page 4 of 10 PageID #: 5



       5) Documents listing the customers of Cisco products incorporating the Avi Vantage

           Platform technology.

       6) Documents sufficient to show how Cisco’s customers configure, or are directed to

           configure, the Avi Vantage Platform.

       7) All documents concerning this lawsuit.

       8) All documents concerning the Patents-in-Suit as it relates to Cisco’s use of the Avi

           Vantage Platform.

Exhibit D (Jul. 17, 2019, 18:24 EST, K. Reardon E-mail to J. Lin) (emphasis added).

But, as these supposedly narrowed requests make clear, despite Cisco’s willingness to work with

Citrix to arrive at requests of a reasonable and relevant scope, Citrix was unwilling to make any

such compromise. The parties met and conferred again on July 30, 2019 but failed to reconcile

their positions, with Citrix insisting Cisco inform Citrix whether “Cisco intends to produce

documents . . . or if Cisco intends to move for a protective order” by August 2, 2019. See

Exhibit E (Jul. 30, 2019, 19:32 EST, K. Reardon E-mail to J. Lin). Cisco now moves to quash

Citrix’s subpoenas.

                                    LEGAL STANDARDS

       A court must quash or modify a subpoena that subjects a person to undue burden. Fed. R.

Civ. P. 45(d)(3)(A)(iv). “When analyzing whether a subpoena places an undue burden on a

nonparty, courts consider issues such as relevance, the requesting party’s need for the

documents, the breadth of the request, the time period covered, the particularity with which the

documents are described, and the burden imposed in responding.” In re Delta, 2018 WL

5033756 (D. Del. Oct. 17, 2018) (citing Ebert v. C.R. Bard, Inc., 2014 WL 1365889 (M.D. Pa.

Apr. 17, 2014)).




                                               4
 Case 1:19-mc-00206-LPS Document 1-1 Filed 08/23/19 Page 5 of 10 PageID #: 6



          A protective order is not a substitute for establishing relevance or need. Micro Motion,

Inc. v. Kane Steel Co., 894 F.2d 1318 (Fed. Cir. 1990). While parties may engage in good faith

discovery of issues related to the litigation at hand, they may not use subpoenas as a “fishing

expedition” to uncover other potential claims. See EEOC v. Kronos Inc., 694 F.3d 351 (3rd Cir.

2012). In addition, although parties may obtain discovery regarding nonprivileged matters that

are relevant to a party’s claim or defense, courts have discretion to limit the scope of discovery

when it is cumulative or can be obtained from other more convenient, less burdensome, or less

expensive sources. FED. R. CIV. P. 26(b). In addition, under Rule 26, a court may order a

protective order to “any person” who is able to establish good cause for issuance of the

protective order “to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense . . . .” FED. R. CIV. P. 26(c).

                                             ARGUMENT

          Cisco is not a party to the present litigation but is being asked to engage in burdensome

discovery efforts to produce information that is either (i) not relevant to any of Citrix’s claims in

the underlying litigation or (ii) more conveniently obtained from Avi, the defendant in this

matter.

          The Information Citrix Seeks is Not Relevant

          Citrix’s first flaw is that it requests documents that are not relevant to the claims at issue

in the underlying patent litigation. Citrix’s revised document requests concern, for example, a

listing of “the customers of Cisco products incorporating the Avi Vantage Platform technology”

(Revised Request No. 5), “how Cisco’s customers configure, or are directed to configure, the Avi

Vantage Platform” (Revised Request No. 6) as well as “Cisco’s . . . use of Avi’s Vantage

Platform” (Revised Request No. 3), and “Cisco’s use of the Avi’s (sic) load balancing




                                                    5
 Case 1:19-mc-00206-LPS Document 1-1 Filed 08/23/19 Page 6 of 10 PageID #: 7



technology” (Revised Request No. 2). See Exhibit D. There is one common denominator

underlying all these requests; they all seek information about Cisco’s actions.

       It is undisputed that Cisco’s actions are not at issue in the underlying litigation. These

documents are therefore irrelevant to Citrix’s claims, which are all directed to Avi’s actions.

Citrix alleges that Avi infringes its patents and “takes steps to actively induce infringement by

others” by “encouraging, advertising (including by websites such as https://avinetworks.com),

promoting, and instructing others to use and/or how to use the TCP connection multiplexing and

reuse capabilities of its Infringing Products.” D.I. 21 at ¶ 68. Citrix further alleges that Avi

infringes its patents by “making, using, offering to sell, selling, and/or importing into the United

States unlicensed systems, products, and/or services in a manner that infringes” the asserted

patents. Id. at ¶¶ 65, 79, 94, and 109. But none of Citrix’s requests are directed in any way to

these claims.

       As part of the underlying lawsuit, Citrix alleges indirect infringement theories directed at

Avi’s instructions about how to use its Vantage Platform. Specifically, Citrix alleges that Avi’s

Vantage Platform is “especially made for or adapted for use to infringe the ’493 patent, and is

not a staple article of commerce and is not suitable for substantial non-infringing use. . . . [t]he

Avi Vantage Platform software cannot be used but to infringe the ’493 patent.” D.I. 21 at ¶ 70.

       Although a claim of indirect infringement typically requires the plaintiff to show that

some direct infringement occurred, a plaintiff need only identify a specific instance of direct

infringement when the allegedly infringing product also has a substantial non-infringing use. See

Dynacore Holdings Corp. v. U.S. Phillips Corp., 363 F.3d 1263, 1275-76 (Fed. Cir. 2004)

(“[Plaintiff] must therefore either demonstrate that LANs compliant with the IEEE 1394

Standard necessarily infringe the ’732 Patent, or point to a specific instance of direct




                                                 6
 Case 1:19-mc-00206-LPS Document 1-1 Filed 08/23/19 Page 7 of 10 PageID #: 8



infringement and restrict its suit to liability stemming from that specific instance.”). Discovery

on the complete list of end customers through Avi’s reseller is certainly unnecessary for Citrix to

prove its indirect infringement claim.

       In addition, Citrix’s own infringement allegation makes clear that discovery from Cisco

is unnecessary. Citrix has asserted that any use of Avi’s Vantage Platform necessarily infringes

and that there are no substantial non-infringing uses (D.I. 21 at ¶¶ 70, 84, 99, and 114), and that

“customers of Avi Networks directly infringe the ’493 patent by putting the Infringing Products

into service by, for example, installing the Avi Vantage Platform on cloud infrastructure such as

a customer’s private cloud infrastructure or public cloud infrastructure.”        Id. at ¶ 65. The

Amended Complaint also alleges that “Avi Networks contributes to the infringement . . . by

others, including its customers, distributors, and/or authorized resellers” and that those “[a]cts by

Avi Networks that contribute to the infringement of others include, but are not limited to, the sale

and offer for sale by Avi Networks of the Avi Vantage Platform software.” Id. at ¶¶ 70, 84, 99,

and 114. Thus, the list of Cisco customers who purchased the Avi platform through Cisco is

irrelevant, since Citrix contends that the entire category of Avi’s customers and resellers are the

direct infringers. See Dynacore Holdings Corp., 363 F.3d at 1275 (“Plaintiffs who identify an

entire category of infringers (e.g., the defendant’s customers) may cast their theories of vicarious

liability more broadly, and may consequently seek damages or injunctions across the entire

category.”). And of course, Citrix’s allegation of indirect infringement is against Avi. Citrix

must show that the accused inducer—as opposed to a non-party reseller— “took an affirmative

act to encourage infringement with the knowledge that the induced acts constitute patent

infringement.” Power Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc., 843 F.3d 1315,

1332 (Fed. Cir. 2016) (citation omitted).




                                                 7
 Case 1:19-mc-00206-LPS Document 1-1 Filed 08/23/19 Page 8 of 10 PageID #: 9



       Citrix’s reformulated requests also seek “[s]ales agreements related to Cisco products

incorporating the Avi Vantage Platform technology” (Revised Request No. 4), “[d]ocuments

concerning Cisco’s use of Avi’s load balancing technology” (Revised Request No. 2), and

“Cisco’s configuration . . . [of the] Avi Vantage Platform” (Revised Request No. 3). Citrix

contends that “[h]ow and under what agreement(s) Cisco became a customer (since it was

previously a Citrix customer) and how it configures the Avi Vantage Platform (on its own or at

the direction of Avi) is relevant to Citrix’s infringement claims, false advertising claims, and

unfair competition claims.” See Exhibit F (Aug. 5, 2019, 09:51 EST, K. Reardon E-mail to J.

Lin). But Citrix alleges that there are no substantial non-infringing uses of Avi’s Vantage

Platform. In other words, Citrix contends that any use of Avi’s platform infringes, and Cisco’s

“configuration” of the product is therefore irrelevant to Citrix’s claims of indirect infringement.

Unsurprisingly, during the meet and confer process, counsel for Citrix was unable to identify

what aspect of Cisco’s supposed configuration of the Avi platform was germane to its claims.

       The only relevant question to Citrix’s indirect infringement claims is whether Avi’s

statements establish that Avi had an intent to induce infringement. See Global-Tech Appliances,

Inc. v. SEB S.A., 563 U.S. 754, 766 (2011) (establishing a knowledge of inducement standard for

indirect infringement). Regardless of what Citrix may contend, it is Avi’s affirmative actions

that are pertinent to proving inducement of infringement. Power Integrations, Inc., 843 F.3d at

1332. Similarly, Citrix’s claims that its rights under the Lanham Act were violated by Avi’s

allegedly false statements only bring into question Avi’s statements, and not Cisco’s. And of

course, Avi’s statements are better obtained from Avi itself.

       For at least these reasons, Citrix’s subpoenas’ requests are irrelevant and beyond the

scope of discovery in this matter, and thus, should be quashed.




                                                 8
Case 1:19-mc-00206-LPS Document 1-1 Filed 08/23/19 Page 9 of 10 PageID #: 10



       Unduly burdensome requests – All information can be Obtained from More-Accessible

and Less-Burdensome Sources

       Documents available from a party to the lawsuit or other publicly available sources can

place an undue burden when demanded of non-parties. See In re Delta, 2018 WL 5033756, at *6

(finding an undue burden where “requests are for information that could be acquired from [a

party] itself or publicly available sources” and where “a significant number of the requests target

documents or communications from [a party] itself, rather than a nonparty”). To the extent that

Citrix’s requests can somehow be narrowed to seek relevant information—for example, how Avi

directs Cisco to configure Avi’s Vantage Platform and related technology, any false marketing

materials Avi provided to Cisco, or Avi’s agreements with Cisco—that is all information within

Avi’s possession, custody, and control. During the meet and confer process, Citrix was unable to

confirm that it had already requested the relevant materials from Avi, or that Avi was no longer

in possession of the relevant materials. In short, Citrix should first turn to Avi for documents,

since Avi is already engaged in discovery as the Defendant in the underlying lawsuit, and the

information can more conveniently and inexpensively be obtained from Avi. See Fed. R. Civ. P.

26(b). For this additional reason, Citrix’s subpoenas to Cisco for documents and testimony

should be quashed.

                                        CONCLUSION

       Citrix’s subpoenas appear to seek information that is, at a minimum, irrelevant, unduly

burdensome, and duplicative of information already possessed by Avi, a party to the underlying

lawsuit.2 For the foregoing reasons, the Court should grant Cisco’s motion to quash Citrix’s



2
       Indeed, the breadth and scope of these subpoenas appear more like a “fishing expedition”
by a party hoping to rope in more defendants rather than targeted requests for information that
cannot be obtained from any other source, as contemplated by Rule 45.


                                                9
Case 1:19-mc-00206-LPS Document 1-1 Filed 08/23/19 Page 10 of 10 PageID #: 11



subpoenas and issue a protective order prohibiting Citrix from seeking further discovery from

Cisco.

                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Jennifer Ying

                                               Jennifer Ying (#5550)
                                               1201 North Market Street
OF COUNSEL:                                    P.O. Box 1347
                                               Wilmington, DE 19899-1347
Krishnan Padmanabhan                           (302) 658-9200
WINSTON & STRAWN LLP
                                               jying@mnat.com
200 Park Avenue
New York, NY 10166-4193
(212) 294-6700                                 Attorneys for Cisco Systems, Inc.

James C. Lin
WINSTON & STRAWN LLP
275 Middlefield Road
Menlo Park, CA 94025
(650) 858-6500

August 23, 2019




                                             10
